Citation Nr: 1632280	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a thyroid disability, to include Graves' disease. 

4.  Entitlement to service connection for joint conditions of the bilateral elbows, shoulders, knees and hips.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1969 to November 1972 and from November 1990 to May 1991 and was awarded the Vietnam Service Medal with one star and the Southwest Asia Service Medal with two stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a June 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Milwaukee, Wisconsin.  A transcript of the hearing is of record.

The Veteran originally filed a claim in March 2010 for Graves' disease.  As will be discussed further below, the evidence of record referenced other thyroid disabilities and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed further below, evidence of record suggests that the Veteran's service-connected PTSD and IBS currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in May 2014, additional documents were associated with the Veteran's claims file, to include medical records submitted by the Veteran (some of which included a waiver of Agency of Original Jurisdiction (AOJ) review)), an August 2014 statement from the Veteran's spouse and VA treatment records and a VA examination report obtained by VA.  

With respect to the Veteran's IBS, thyroid disability and joint conditions claims, the Veteran filed his substantive appeal in August 2012.  With respect to the Veteran's joint conditions claim, as this claim is being remanded, the AOJ will have the opportunity to review the additional documents in the first instance on remand.  With respect to the Veteran's IBS and thyroid disability claims, as will be discussed further below, the additional evidence duplicates evidence previously of record (or is not relevant) and the Board can therefore proceed with a decision on these claims.  See 38 C.F.R. § 19.37(a) (2016).  With respect to the Veteran's PTSD claim, the Veteran filed his substantive appeal in September 2013 and therefore the documents submitted by the Veteran are subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  With respect to the documents obtained by VA, waiver of consideration of such evidence by the AOJ is not assumed.  As this claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand. 

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, entitlement to service connection for joint conditions and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Prior to August 10, 2012, the disability picture of the Veteran's IBS more nearly approximated that of mild, with disturbances of bowel function with occasional episodes of abdominal distress.  

2.  From August 10, 2012, the disability picture of the Veteran's IBS more nearly approximated that of moderate, with frequent episodes of bowel disturbance with abdominal distress.

3.  The Veteran's thyroid disabilities first manifested many years after service and are not etiologically related to service, to include due to exposure to environmental hazards while in Southwest Asia.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2012, a disability rating in excess of 0 percent is not warranted for the Veteran's IBS.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7319 (2016).

2.  From August 10, 2012, a disability rating of 10 percent, but no higher, is warranted for the Veteran's IBS.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7319 (2016).

3.  The criteria for entitlement to service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Asist 

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a June 2010 letter, prior to the January 2011 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), VA treatment records and private medical records.

With respect to the Veteran's thyroid disability claim, at the June 2016 Board hearing the Veteran referenced treatment in 2004 or 2005 at a university hospital through VA.  See June 2016 Board Hearing Transcript, paged 5-6.  This statement appears to have been incorrect as to the date of such treatment.  A December 2009 VA treatment note stated that the Veteran "had some initial care at VA after return from deployment" in Desert Storm, but that he "[f]elt frustrated [with] VA system and has not sought...medical care for many years.  An April 2010 VA treatment note referenced the results of a thyroid scan from a university and a January 2010 VA treatment note referenced that such scan was scheduled for February 2010.  As such, there do not appear to be any outstanding university records related to medical treatment through VA in 2004 or 2005.  

In addition, on the Veteran's August 2012 Form 9, he stated that "VA sent me to [the university] hospital where my thyroid was radiated."  While records of treatment from the university are not of record, as stated, an April 2010 VA treatment note referenced the results of a thyroid scan and also referenced that the Veteran was given radioactive iodine.  As will be discussed further below, the Veteran's thyroid disability claim is being denied primarily on the basis of a lack of nexus between a current thyroid disability and his active service.  Any records from the university would presumably relate to treatment for a current disability, which is not at issue in this appeal, and not relate to the determinative issue (nexus) on appeal.  As such, remanding the Veteran's claim to obtain any hospital records that may be available would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Also, the Board finds that the Veteran's June 2016 Board hearing testimony did not "sufficiently identify" VA medical records (to the extent that the referenced university treatment was through VA and therefore can be considered VA medical records) that he desired to be obtained, because as previously discussed, there do not appear to be any outstanding university records related to medical treatment through VA during the time frame identified by the Veteran (in 2004 or 2005).  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).  Also, with respect to the August 2012 Form 9 in which the Veteran referenced university treatment through VA, the Veteran did not indicate in that statement that he desired such records to be obtained and as such, Sullivan is inapplicable.             

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  With respect to the Veteran's IBS claim, the Veteran was provided with a VA examination in September 2010 and in May 2016 the Veteran submitted (with a waiver of AOJ review) a VA Form 21-0960G-3 (the Disability Benefits Questionnaire (DBQ) for Intestinal Conditions, to include IBS) that was dated in May 2016.  With respect to the Veteran's thyroid disability claim, he was provided with a VA examination in September 2010.  Upon review, the Board finds these examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2016), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  IBS

Legal Criteria

The Veteran's IBS has been rated under Diagnostic Code 7319 (Irritable colon syndrome (spastic colitis, mucous colitis, etc.)) during the entire appeal period.  The January 2011 rating decision on appeal granted entitlement to service connection for IBS and assigned a 0 percent disability rating, effective March 2010.

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 0 percent disability rating is warranted for a disability picture that is mild; disturbances of bowel function with occasional episodes of abdominal distress."  A 10 percent disability rating is warranted for a moderate disability picture; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating (the highest available schedular evaluation) is warranted for a severe disability picture; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.




Analysis

The Veteran field a claim for entitlement to service connection in March 2010 that referenced being treated "for stomach problems."  A June 2010 letter to the Veteran from the AOJ indicated that this was construed as a claim for a stomach condition.   

The relevant evidence of record primarily includes the Veteran's statements, VA treatment records, a September 2010 VA examination report and a May 2016 DBQ submitted by the Veteran.  Upon review of the evidence of record, the Board concludes that, prior to August 10, 2012, a disability rating in excess of 0 percent is not warranted for the Veteran's IBS and from August 10, 2012, a disability rating of 10 percent, but no higher, is warranted for the Veteran's IBS.

As noted above, the Veteran's March 2010 claim referenced "stomach problems."  Prior to the current appeal period, a December 2009 VA treatment note stated that the Veteran reported "that he has 'burning belly' and occ[asional] diarrhea," that he "takes TUMS for temporary relief," that he "has [symptoms] 2-3 times/week," that he "has noticed that his [symptoms] differ depending on his food intake" and that the he "states that his diarrhea has improved over the past 15-20 years."  

An April 2010 VA treatment note stated that the Veteran "first started having symptoms of hyperthyroidism in 10/09 including...hyperdefecation."  It was noted that the Veteran was "[h]aving close to regular [bowel movements], slightly loose, 1-2[times]/day."  It was noted that the Veteran denied gastrointestinal symptoms.  A June 2010 VA treatment note stated that the Veteran "reports 1-2 [bowel movements] per day."  A July 2010 VA treatment note stated that the Veteran denied nausea, vomiting or abdominal pain and that he was "having regular bowel movements."  An August 2010 VA treatment note noted that there was no nausea, vomiting, constipation, diarrhea or change in bowel habits.

The Veteran was afforded a VA examination in September 2010.  The examination reported stated that the Veteran reported that "when he got back from active service, he had diarrhea constantly.  He says with diet this has improved but continues to have symptoms" and that he "has diarrhea periodically.  He has 2-3 loose stools a week."  It was also noted that the Veteran had "crampy abdominal pain in his lower abdomen which is improved with passing gas or having a bowel movement" and that the Veteran "also endorses flare ups a couple times a month where he will have an urgency to have bowel movements very frequently."  A diagnosis was provided of IBS.    

An October 2010 VA treatment note referenced the Veteran as being seen in June 2010 (referenced above) and stated that "at which time he complained of...mild diarrhea."  The treatment note also stated that "[s]ince that time, [the Veteran] has been doing well, and states that he feels that his aforementioned symptoms have resolved" and that "[h]e denies...diarrhea/constipation."  An October 2011 VA treatment note noted that the Veteran denied abdominal pain, diarrhea or changes in bowel habits and that there was no increase in flatulence.  

The Veteran submitted a Form 9 on August 10, 2012.  The Veteran stated "the statement of the case states, 'noncompensable evaluation is granted if there are disturbances of bowel functions with occasional episodes of abdominal distress'" and that "I'm not sure what the VA considers occasional but to me having to drop what I'm doing and run, and I do mean run, to the bathroom 2 [to] 3 times a day is more than occasional."  The Veteran also stated that "my doctor advised that if I wanted to reduce the number of episodes I should reduce my food intake as much as possible.  I have developed very specific diet and eating habits to help me minimize the times I have to rush off to the bathroom during work," that "[e]ven so I have had difficulty maintaining employment because of this issue" and that "[b]ecause of this I feel my quality of life has been impacted more than 0" percent."

An October 2012 VA treatment note noted no stomach pain, diarrhea, constipation, nausea or vomiting.  An October 2013 VA treatment note stated that the Veteran denied nausea, vomiting and abdominal pain and that the Veteran was "having regular bowel movements."  

The Veteran submitted an Intestinal Conditions DBQ dated in May 2016.  The DBQ noted a diagnosis of IBS and referenced diarrhea and stated that this had been an issue for the Veteran since 1991.  It was noted that the Veteran had diarrhea, noted as loose stools.  It was noted that the Veteran had alternating diarrhea and constipation, abdominal distention (noted to be intermittent with constipation) and nausea (noted to be with the loose stools).  The DBQ noted that the Veteran had episodes of bowel disturbance with abdominal distress, specifically that the Veteran had frequent episodes.  It was noted that the Veteran had 7 or more exacerbations and/or attacks in the past 12 months.  It was noted that the Veteran had "loose stools with diarrhea and constipation off and on."  It was noted that the Veteran had malnutrition, serious complications or other general health effects attributable to his intestinal condition, specifically general debility and dehydration with diarrhea (in this section of the DBQ, a note appeared to also state that the Veteran "does well when on diet per [gastroenterology]").  It was noted that the Veteran's intestinal condition impacted his ability to work, specifically that "has not been able to hold a job due to his IBS."     

At the June 2016 Board hearing, the Veteran referenced that the medication he was taking for his IBS "really doesn't help...What it does is it calms my stomach, you know, so that my -- it reduced my flare ups."  The Veteran also stated that he was "always hyper vigilant.  I have to be because I have to know where the bathrooms are and in an emergency...I have to be prepared."  Regarding flare ups, the Veteran stated that "I can have as many as three, four times a day."  The Veteran also referenced being given a diet from a doctor and that "[a]ny variation form that diet its explosive...so I try to stay with that diet as best I can."  The VLJ asked the Veteran whether he had intermittent constipation and the Veteran stated that "because of the medications that I'm on...with some of the medications that I'm on it causes constipation."  The Veteran reported that his stomach was uncomfortable and painful.  See June 2016 Board Hearing Transcript, page 10.  The VLJ asked the Veteran whether the reported uncomfortable feeling and pain was pretty constant and the Veteran stated that "I'm on the medication see and that's kind of, you know so it, yes.  I can always tell when it's time to do my medication because it, you know, because my stomach is really causing me trouble." 

Upon review of the evidence of record, the Board finds that the disability picture of the Veteran's IBS prior to August 10, 2012 more nearly approximates that of mild, with disturbances of bowel function with occasional episodes of abdominal distress rather than that of moderate, with frequent episodes of bowel disturbance with abdominal distress.  The evidence discussed indicated that the Veteran's disturbances of bowel function were not frequent.  The Veteran at times denied diarrhea and the September 2010 VA examination report noted that he had diarrhea "periodically" and that he had loose stools 2-3 times per week.  Overall, the evidence is not indicative of "frequent episodes of bowel disturbance," as contemplated by the 10 percent disability rating.  As such, prior to August 10, 2012, the disability picture of the Veteran's IBS more nearly approximated that of mild, with disturbances of bowel function with occasional episodes of abdominal distress.  Therefore, prior to August 10, 2012 a disability rating in excess of 0 percent is not warranted for the Veteran's IBS.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2016).

From August 10, 2012, however, the disability picture of the Veteran's IBS more nearly approximated that of moderate, with frequent episodes of bowel disturbance with abdominal distress.  As noted, the Veteran submitted his Form 9 on August 10, 2012 and he stated that "I'm not sure what the VA considers occasional but to me having to drop what I'm doing and run, and I do mean run, to the bathroom 2 [to] 3 times a day is more than occasional."  This date is the earliest date that indicates that the Veteran's IBS symptoms were of increased severity as contemplated by the 10 percent disability rating criteria.  Specifically, the Veteran reported having to run to the bathroom 2 to 3 times a day, which is an increase in the frequency of the Veteran's bowel disturbances when compared to the evidence prior to August 10, 2012, as discussed above.  Additionally, the May 2016 DBQ noted that the Veteran had episodes of bowel disturbance with abdominal distress, specifically that the Veteran had frequent episodes.  Also, at the Board hearing, the Veteran stated that he "can have" flare ups "as many as three, four times a day."  Overall, the evidence is indicative of "frequent episodes of bowel disturbance," as contemplated by the 10 percent disability rating.  As such, from August 10, 2012, the disability picture of the Veteran's IBS more nearly approximated that of moderate, with frequent episodes of bowel disturbance with abdominal distress and therefore from August 10, 201, a disability rating of 10 percent is warranted for the Veteran's IBS.

The evidence, however, does not indicate that, from August 10, 2012, the disability picture of the Veteran's IBS more nearly approximated that of severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  In this regard, an October 2012 VA treatment note noted no stomach pain, diarrhea, constipation, nausea or vomiting and an October 2013 VA treatment note stated that the Veteran denied nausea, vomiting and abdominal pain and that the Veteran was "having regular bowel movements."  While the May 2016 DBQ noted that the Veteran had alternating diarrhea and constipation, it also noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress and did not indicate that he had more or less constant abdominal distress.  Also, at the Board hearing, in response to a question from the VLJ of whether the reported uncomfortable feeling and pain was pretty constant, the Veteran essentially stated that although he could tell when his medications wore off, he had some relief from them.  

In review, from August 10, 2012, the disability picture of the Veteran's IBS more nearly approximates that of moderate, with frequent episodes of bowel disturbance with abdominal distress.  As such, from August 10, 2012, a disability rating of 10 percent, but no higher, is warranted for the Veteran's IBS.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2016).

Additionally, as discussed in the Introduction above, subsequent to the most recent SSOC issued in May 2014, additional documents were associated with the Veteran's claims file.  These documents included VA treatment records, which included a May 2014 note stating that the Veteran denied nausea and vomiting and "+Diarrhea."  Also included were September, October and December 2014 notes that stated no nausea, constipation, vomiting or diarrhea and no abdominal pain.  In addition, a statement from the Veteran's spouse was submitted in August 2014 that stated that the Veteran "has diarrhea."  Overall, this evidence shows that IBS symptoms, to include diarrhea, were demonstrated at some points and not at other points.  Other evidence previously of record, as discussed above, included the same information.  As such, the additional documents associated with the Veteran's claims file after the May 2014 SSOC duplicates evidence previously of record (or is otherwise not relevant).  See 38 C.F.R. § 19.37(a) (2016). 

Extraschedular Rating

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  Throughout the appeal period, the Veteran's IBS was primarily manifested by diarrhea, constipation and abdominal distress.  These signs and symptoms, and their resulting impairment (including the general debility and dehydration referenced on the May 2016 DBQ), are contemplated by the rating schedule and specifically contemplated by Diagnostic Code 7319.  As such, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's IBS because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

III.  Thyroid Disability

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for a chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016).
Analysis 

The Veteran filed a claim for entitlement to service connection in March 2010 and stated that he was "being treated for Graves['] disease."  Graves' disease is defined as "a syndrome of diffuse hyperplasia of the thyroid."  See Dorland's Illustrated Medical Dictionary 579 (32nd ed. 2012).  

The Veteran's STRs are silent as to any thyroid disabilities.  The Veteran's November 1972 separation examination report from his first period of active service noted no relevant defects or diagnoses and that the Veteran was qualified for separation.  A May 1991 STR, which was signed by the Veteran, stated that the Veteran was "considered physically qualified for separation from active duty.  No defects have been noted which would disqualify you from the performance of your duties."

Of record is an October 2009 private medical record from Dr. R.W. that noted that the Veteran was diagnosed with hyperthyroidism and that the Veteran "has known about his disease for one month."  An assessment was noted of Graves' disease.

A January 2010 VA treatment note stated that the Veteran had hyperthyroidism and "symptom complex [consistent with] Grave[]s['] disease."  An April 2010 VA treatment note stated that the Veteran was diagnosed with Graves' disease in February 2010, status post radioactive iodine.  It also stated that the Veteran "first started having symptoms of hyperthyroidism in 10/09."  An assessment was noted of Graves' disease, no signs of hypothyroidism.  A June 2010 VA treatment note referenced the Veteran as being diagnosed with Graves' disease in October 2009 and included an assessment that "as anticipated after [radioactive iodine], [the Veteran] is now hypothyroid."  

The Veteran was afforded a VA examination in September 2010.  The examination report, provided by a doctor, noted an assessment of Graves' disease and stated that "[t]his is a diagnosed condition" and that "[i]t was not caused by nor aggravated by any environmental exposures as Graves['] disease is not known to be caused by these."
Upon review of the evidence of record, the Board concludes that entitlement to service connection for a thyroid disability is not warranted on any basis.  

Initially, as referenced in the Introduction above and previously discussed , the evidence of record referenced multiple thyroid disabilities during the appeal period, specifically Graves' disease, hyperthyroidism and hypothyroidism, and the Veteran's claim has been characterized generally as for a thyroid disability.

First, the Board concludes that entitlement to service connection is not warranted for a thyroid disability based on the presumption related to Persian Gulf War veterans.  The Veteran's DD 214 from his second period of active serviced noted service in Southwest Asia form December 1990 to April 1991 and therefore, as applicable to this presumption, he had the required qualifying service in Southwest Asia.  See 38 CFR 3.317(e) (2016).  Service connection under this presumption requires the presence of chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016).  As discussed, during the appeal period the Veteran was diagnosed with Graves' disease, hyperthyroidism and hypothyroidism.  As the evidence of record included clinical diagnoses for thyroid disabilities, entitlement to service connection is not warranted under the presumption related to Persian Gulf War veterans.

While the Veteran is not eligible for presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted, the evidence of record indicated a thyroid disability during the appeal period.  

As to an in-service event, the Veteran has variously reported that he was exposed to environmental hazards during his second period of active service while in Southwest Asia and contended that his thyroid disability is related to such exposure.  For example, in a May 2010 phone call the Veteran reported being exposed to burning oil, smoke and environmental hazards in the Gulf War.  In a July 2010 statement, the Veteran reported being exposed to burning oil fires and that "[t]he smoke blocked out the sun and oil coated the vehicles we were in."  On his August 2012 Form 9, the Veteran stated that "I'm no doctor but it strikes me that I never had an issue with a hyperactive thyroid prior to serving in Desert Storm and being exposed to God knows what environmental hazards."  At the June 2016 Board hearing, the Veteran reported being exposed to oil fires, insecticide and to washing sand and mud off vehicles "to get ready for shipping because they couldn't take that contamination on the ship."  The Veteran stated that "was I contaminated?  My answer to all those questions is yes but I'm not a doctor."  The Veteran additionally stated, in reference to the insecticide, that "[d]id it affect my thyroid?  I don't know" and that "[d]id the oil fires affect my thyroid?  I'm not a doctor" and that "all of a sudden, I had, you know, I have something that I didn't have before I was contaminated."  

The Board notes that the Veteran's STRs included a May 1991 STR stating that during Desert Storm in February 1991, the Veteran "was in the vicinity of Al Burgan Oil Fields, Kuwait, and was exposed to fumes, vapors and oil droplets caused by burning wells, which could have an effect on my health."  Also of record is an April 1991 personnel record that stated that the Veteran "was exposed to heavy atmospheric smoke generated by more than 500 oil-well fires in Kuwait.  The likelihood and nature of long-term health hazards are unknown at this time."  In light of the evidence of record, there is evidence of an in-service event, specifically exposure to environmental hazards while in Southwest Asia.  
The remaining issue as to direct service connection is whether there is a nexus between the Veteran's exposure to environmental hazards while in Southwest Asia (the in-service event) and the thyroid disabilities shown during the appeal period (the current disability).  As discussed, the Veteran was afforded a VA examination in September 2010 and the examiner (a doctor) noted an assessment of Graves' disease and stated that "[i]t was not caused by nor aggravated by any environmental exposures as Graves['] disease is not known to be caused by these."  The Board finds this opinion to be the most probative evidence of record as to the issue of whether a nexus exists between the Veteran's exposure to environmental hazards while in Southwest Asia and the thyroid disabilities shown during the appeal period. 

The Board acknowledges the Veteran's lay statements and contention that his thyroid disabilities were related to his active service, specifically to his exposure to exposure to environmental hazards while in Southwest Asia.  The Veteran, however, is not competent to address the etiological question of whether he has a thyroid disability attributable to exposure to environmental hazards while in Southwest Asia, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the September 2010 VA opinion, provided by a doctor, to be of significantly more probative value as to this issue.

The Board notes that the September 2010 VA opinion only specifically addressed Graves' disease and not hyperthyroidism or hypothyroidism.  No competent evidence, however, is of record that indicates that the Veteran's hyperthyroidism or hypothyroidism may be associated with the Veteran's active service, to include exposure to environmental hazards while in Southwest Asia.  With respect to hyperthyroidism, an October 2010 VA treatment note referenced the Veteran as following up for "Graves' hyperthyroidism," which suggests that the Veteran's Graves' disease and hyperthyroidism were closely related and therefore the September 2010 VA opinion provides probative negative evidence as to whether hyperthyroidism was related to the Veterans' active service, to include exposure to environmental hazards while in Southwest Asia.  In addition, with respect to hypothyroidism, as referenced above, the Veteran was treated with radioactive iodine for Graves' disease and a June 2010 VA treatment note included an assessment that "as anticipated after [radioactive iodine], [the Veteran] is now hypothyroid."  As such, it appears that hypothyroidism was caused by the treatment that the Veteran received related to Graves' disease, which indicates that such was not caused by the Veteran's active service, to include exposure to environmental hazards while in Southwest Asia.    

Besides exposure to environmental hazards while in Southwest Asia, the Veteran has not pointed to any in-service events of relevance.  As noted, the Veteran's STRs are silent as to any thyroid disabilities.  Additionally, the Veteran's November 1972 separation examination report from his first period of active service noted no relevant defects or diagnoses and that the Veteran was qualified for separation and a May 1991 STR, which was signed by the Veteran, stated that the Veteran was "considered physically qualified for separation from active duty.  No defects have been noted which would disqualify you from the performance of your duties."
  
Also, at the June 2016 Board hearing, the Veteran referenced disabilities that he "didn't have...before I went to Desert Storm" and "[w]hen I came back from Desert Storm these conditions continued."  The Veteran's representative asked if "the conditions that you are speaking of are the Graves' disease...that developed at that time" and the Veteran stated "[t]hat is correct."  The Veteran's representative also stated "[i]n your Gulf War service there" and the Veteran again stated "[t]hat is correct."  To the extent that this can be taken as a contention that the Veteran's Graves' disease developed during the Veteran's active service, such is contradicted by the evidence of record.  Initially, the Veteran is not competent to report that his Graves' disease developed during his active service, as this is a complex medical question.  Further, as noted, a May 1991 STR, which was signed by the Veteran, stated that the Veteran was "considered physically qualified for separation from active duty.  No defects have been noted which would disqualify you from the performance of your duties."  Also, as part of a November 1994 Persian Gulf Registry exam, the Veteran completed a health history and he noted no regarding thyroid disorder.  In addition, medical records, as discussed above, noted that the Veteran's Graves' disease was diagnosed in 2009 and a July 2010 statement from the Veteran referenced a diagnosis of Graves' disease in 2009.  As such, the Board concludes that Graves' disease did not develop during active service and first manifested many years after service.     
In summary, the Board finds that the Veteran's thyroid disabilities first manifested many years after service and are not etiologically related to service, to include due to exposure to environmental hazards while in Southwest Asia.  As such, the criteria for entitlement to service connection for a thyroid disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

Finally, as discussed in the Introduction above, subsequent to the most recent SSOC issued in May 2014, additional documents were associated with the Veteran's claims file.  These documents included VA treatment records that referenced hypothyroidism and related treatment.  Overall, this evidence shows the presence of a current thyroid disability.  Other evidence previously of record, as discussed above, included the same information.  As such, the additional documents associated with the Veteran's claims file after the May 2014 SSOC duplicates evidence previously of record (or is otherwise not relevant).  See 38 C.F.R. § 19.37(a) (2016).

ORDER

Prior to August 10, 2012, an initial disability rating in excess of 0 percent for the Veteran's IBS is denied.  

From August 10, 2012, a disability rating of 10 percent, but no higher, for the Veteran's IBS is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a thyroid disability is denied.  


REMAND

Joint Conditions

In March 2010, the Veteran filed a claim for entitlement to service connection for "joint problems."  The Veteran was afforded a VA examination in September 2010.  The examination report stated that the Veteran reported having bilateral elbow, shoulder, knee and hip problems "since being in the military."  Diagnoses were noted of bilateral elbow lateral epicondylitis and degenerative joint disease (DJD), right knee torn meniscus and DJD, left knee patellofemoral syndrome and patellofemoral arthritis, bilateral shoulder impingement syndrome and DJD and bilateral hip trochanteric bursitis.  For each of these diagnoses, a negative opinion was provided that the condition was "not caused by nor aggravated by any environmental exposures as these conditions are not known to be caused by such exposures."  While this opinion was adequate as to the issue of whether there is a nexus between the identified joint disabilities and the Veteran's exposure to environmental hazards while in Southwest Asia, this opinion did not address the Veteran's contention that such disabilities are the result of his service based on other in-service events and that he has had joint pain since service.  For example, at the June 2016 Board hearing, when asked why he believed his joint problems were related to service, the Veteran responded that it was "the combination of...strenuous exercise" and also referenced the environmental exposures.  He also testified that "we ran all the time," that "we had to walk everywhere," and that there was "[a] lot of stress on my body."  In addition, as referenced, at the September 2010 VA examination, the Veteran reported joint pain since service, a contention which is also documented in other evidence of record.  As such, the Board concludes that remand is required for a new VA examination and opinion, as outlined in the remand directives below.  

Also, as noted, the Veteran initially filed a claim generally for "joint problems."  Based on the evidence of record, to include the Veteran's report at the September 2010 VA examination of bilateral elbow, shoulder, knee and hip problems, the Board has characterized the Veteran's claim as entitlement to service connection for joint conditions of the bilateral elbows, shoulders, knees and hips.  While on remand, the Veteran must be contacted and provided the opportunity to identify any additional specific joints for which he is seeking entitlement to service connection for.  

TDIU

As noted in the Introduction above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  Of record are records from the Social Security Administration (SSA) that indicated that the Veteran filed a claim for SSA disability in November 2013 and noted that PTSD (and other mental health symptoms) and knee symptoms limited his ability to work and that he stopped working in October 2013.  Also, a February 2014 VA treatment note stated that the Veteran "still feels strongly that he cannot return to work due to knee pain and PTSD symptoms" and a May 2014 VA treatment note stated that the Veteran "has not been working due to PTSD exacerbation."  In addition, a May 2016 DBQ for Intestinal Conditions noted that the Veteran's intestinal condition (noted by the DBQ to be IBS) impacted his ability to work, specifically that "has not been able to hold a job due to his IBS."  

As such, the evidence of record suggests that the Veteran's service-connected PTSD and IBS currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

PTSD

The issue of entitlement to a TDIU requires a determination regarding the impact of the Veteran's service-connected PTSD (as well as other service-connected disabilities) on his ability to secure or follow a substantially gainful occupation.  As occupational impairment is specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's claim for an increased disability rating for his service-connected PTSD would inherently include a determination as to the occupational impact of the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  As such, the Board finds that the Veteran's PTSD claim is inextricably intertwined with his TDIU claim that is being remanded, as discussed above, and therefore the PTSD claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Outstanding Records

At the June 2016 Board hearing, the Veteran stated that all of his medical records were at VA.  See June 2016 Board Hearing Transcript, page 3.  As such, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from January 2015).  
Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Specifically, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  With respect to the March 2010 claim for entitlement to service connection for "joint problems," the Board has characterized the Veteran's claim as entitlement to service connection for joint conditions of the bilateral elbows, shoulders, knees and hips.  Contact the Veteran to identify any additional specific joints for which he is seeking entitlement to service connection.  

3.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from January 2015).  

4.  After completion of steps 2-3 above, afford the appellant an appropriate VA examination with respect to his joint conditions claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any joint conditions of the elbows, shoulders, knees and hips (or any other joint identified by the Veteran pursuant to the development requested by remand directive number 2 above) present at any point during the appeal period (dating to approximately March 2010) had their onset during active service or are related to any in-service disease, event, or injury.  

While review of the entire claims folder is required, attention is invited to Veteran's contention that his joint conditions are the result of strenuous activity while in service and that he has joint pain since service.  Such contentions are documented in various evidence of record and in this regard, specific attention is invited to the following:

a.  June 2016 Board Hearing Testimony (VBMS, document labeled Hearing Testimony, receipt date 6/14/16), which was discussed further in the Joint Conditions section of the body of the remand above.

b.  August 2012 Form 9 (VBMS, document labeled VA 9 Appeal to Board of Appeal, receipt date 8/10/12), on which the Veteran stated that "this chronic joint pain...showed up shortly after I returned from service in Desert Storm."   

c.  September 2010 VA examination report (VBMS, document labeled VA Examination, receipt date 9/8/10), stating that the Veteran reported having bilateral elbow, shoulder, knee and hip problems "since being in the military."  

d.  December 2009 VA treatment note (Virtual VA, documented labeled CAPRI, receipt date 1/21/15, page 531 of 558), in which the Veteran "states that he has chronic pain in [bilateral] elbows, [bilateral] shoulders, [bilateral] knees, [bilateral] hips [since] 1991, which is worsening...No evaluation of this in the past.  [Veteran] states that his [symptoms] have been present since Desert Storm."

e.  February 1995 Veteran statement (VBMS, document labeled Correspondence, receipt date 2/23/95, page 4 of 5), with the Veteran stating that "[s]ince my return [from service] I have had to deal with...joint pain...on a daily bases."  

f.  November 1994 Persian Gulf Registry examination (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/30/95, page 12 of 26), which indicated that the Veteran reported shoulder and knee pain when physically active (page 16), that when completing a health history the Veteran noted yes regarding joint problems (page 21) and that when completing a Persian Gulf Screening form (page 26) the Veteran reported medical problems of the shoulder and leg/arm.   
  
With specific respect to the Veteran's right knee, additional attention is invited to:
a.  June 2016 Board Hearing Testimony (VBMS, document labeled Hearing Testimony, receipt date 6/14/16, page 11 of 22), in which the Veteran stated that "I tore my meniscus in Desert Storm."

b. June 2010 VA PT treatment note (Virtual VA, documented labeled CAPRI, receipt date 1/21/15, page 382 of 558), which stated that the Veteran reported he injured his right knee in the Gulf "from chronic use as a Marine" and that "since time in [G]ulf, progressive joint pains."  

c.  December 2009 VA treatment note (Virtual VA, documented labeled CAPRI, receipt date 1/21/15, page 537 of 558), stating that the Veteran "[i]njured his knee due to running in the sand when on duty."

d.  December 1995 VA examination report (VBMS, document labeled VA Examination, receipt date 12/15/95), which noted that the Veteran complained of right knee pain that "has been painful since Desert Storm" and contained an accompanying January 1996 MRI report that noted a medial meniscal tear in the right knee.

With specific respect to the Veteran's right shoulder, additional attention is invited to:

a.  June 1999 Board Hearing Testimony (VBMS, document labeled Hearing Testimony, receipt date 6/18/99, page 23 of 31), in which the Veteran stated that he first noticed pain in his right shoulder "[w]hen I was carrying the packs in Saudi, Arabia, is the first time I noticed it...it was very intense, very intense with pain."  See also March 1995 Veteran statement (VBMS, document labeled Correspondence, receipt date 3/20/95, page 3 of 4) (with the Veteran stating that he "first noticed the pain in my shoulder on 12February91 one of my many full pack marches...The pain has persisted to this time").     

b.  August 1995 VA treatment note (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/15/97, page 1 of 20), noting an assessment of right shoulder pain and stating that "[right] shoulder pain...may have resulted [secondary] to physical stress/physical activities in the Gulf War."   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


